Citation Nr: 1108455	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for pes planus from June 1, 2006, to October 28, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for pes planus, as of October 29, 2008.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1981 and from September 1985 to May 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for pes planus, evaluated as non-compensably disabling, effective June 1, 2006, and denied service connection for hemorrhoids.  While the Veteran had initiated an appeal as to additional issues considered in that decision, such claims were later granted and are thus no longer in appellate status.

In a December 2009 rating decision, the RO increased the disability evaluation for pes planus to 30 percent, effective October 29, 2008.


FINDINGS OF FACT

1.  From June 1, 2006, to October 28, 2008, the evidence of record, to include the Veteran's competent and credible lay statements, show that his bilateral pes planus was manifested in part by pain on manipulation and with use of the feet; severe deformity was not demonstrated.

2.  As of October 29, 2008, the Veteran's symptoms of bilateral pes planus include moderate pronation and low-grade edema bilaterally, with no showing of pronounced deformity of the feet.

3.  The preponderance of the evidence shows that the Veteran does not have a current hemorrhoid disability.



CONCLUSIONS OF LAW

1.  From June 1, 2006, to October 28, 2008, the criteria for an initial 10 percent evaluation for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code 5276 (2010).

2.  As of October 29, 2008, the criteria for an initial evaluation in excess of 30 percent, for the Veteran's bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code 5276 (2010).

3.  A chronic hemorrhoid disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims for service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Veteran's pes planus claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice with regard to this claim is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Increased Ratings- Pes Planus

As noted in the introduction, service connected for pes planus was awarded in a December 2006 rating action, and a noncompensable evaluation was assigned.  The Veteran appealed that decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  During the pendency of the appeal, this evaluation was increased to 30 percent, effective October 29, 2008.  Under Fenderson, separate ratings can be established for separate periods of time based on the evidence at the time.  Id.  Based on the evidence discussed below, the Board finds no support for higher evaluations for any portion of the appeal.

From June 1, 2006, to October 28, 2008

At the time of his May 2008 VA examination, the Veteran reported symptoms of stiffness and swelling while at rest, with the additional symptom of fatigue when walking or standing.  The Veteran denied symptoms of pain and weakness.  His gait was within normal limits and he did not require an assistive device for ambulation.  Examination of his feet showed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  Pes planus was present.  However, there was no forefoot/midfoot malalignment on either foot, nor was there any deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  There was no tenderness to palpation of the plantar surface of either foot.  Both Achilles tendons revealed good alignment.  He did not require any support with his shoes.

In a September 2008 statement, the Veteran stated that the examiner did not record his complaints of pain on manipulation and use of the feet.  

No other evidence during the period in question addresses the Veteran's foot symptomatology.

Again, pain on manipulation and with use of the feet would support assignment of the next-higher 10 percent evaluation under Diagnostic Code 5276.  Per his September 2008 statements, he did report pain at his May 2008 examination, but such complaints were not reflected in the examination report.  In this case, the Veteran's statements are deemed to be credible, particularly in light of the documented evidence showing progressively worsened symptoms in October 2008, not long after the May 2008 examination.  Viewing the record as a whole, then, it is entirely plausible that the Veteran's pain symptoms were overlooked by the May 2008 examiner.  Affording him the benefit of the doubt, and noting that there is no other basis to discredit his testimony, a 10 percent evaluation is awarded for the period in question.  However, the evidence as described above does not most nearly approximate severe flat foot, as there is no showing of marked deformity including pronation or abduction.  Indeed, the May 2008 examination report expressly indicated that there was no forefoot/midfoot malalignment, nor was there any deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or eversion of the whole foot.  

Based on the above, the preponderance of the evidence supports a 10 percent evaluation, but no higher, for the Veteran's bilateral pes planus from June 1, 2006, to October 28, 2008.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of October 29, 2008

Private treatment records from October 29, 2008, revealed moderate pronatory changes bilaterally with medial prominence at the ankles bilaterally.  Tenderness was noted on palpation of the medial ankles along the course of the tibialis posterior tendon.  Base of gait was normal with slight inward displacement medially at the ankles due to moderate subtalar joint pronation.  Low-grade edema was noted bilaterally.  X-rays confirmed significant traverse plane deformity with medial prominence of the talar head in the weight bearing anterior/posterior view.  Slight midfoot sag was noted in the sagittal plane on the lateral films.

Based on the above, the Board concludes that the preponderance of the evidence supports no more than a 30 percent rating for the Veteran's bilateral pes planus as of October 29, 2008.  His symptoms include moderate pronation and low-grade edema bilaterally, but do not include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  As such, the disability picture does not most nearly approximate the next-higher 50 percent evaluation for pronounced flatfoot under Diagnostic Code 5276 from October 29, 2008, to the present.  38 C.F.R. § 4.7.  Moreover, there are no other relevant diagnostic codes for consideration here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected ankle disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

II.  Service Connection- Hemorrhoids

Direct service connection requires competent and credible evidence of an in-service incurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  To this end, the Veteran's service treatment records show treatment for hemorrhoids in May1989 and June 1989.  Thus, the in-service incurrence requirement is met.

Direct service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  The May 2008 VA examiner declined to offer a current diagnosis of hemorrhoids, stating that there was no pathology to render a diagnosis.  A rectal examination performed at that time found no hemorrhoids.  There was also no rectum fistula or evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  At the time, the Veteran reported a history of hemorrhoids, which recurred occasionally.  He reported diarrhea, but no anal itching pain, tenesmus, swelling, perianal discharge, or leakage of stool.  He stated that he did not experience any residual symptoms from his hemorrhoids in May 1989 or his hemorrhoids in June 1989.  He was not receiving any treatment for this condition and he had no associated functional impairment.  The Veteran has not submitted any additional medical evidence with regard to this claim.  

Given the above, the current disability requirement has not been satisfied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that a service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).  In the absence of a competent and credible evidence of a current hemorrhoid condition, that is, evidence showing the Veteran currently has the claimed disability, service connection must be denied.

In short, the requirement of competent medical evidence of current disability has not been met as to this claim.  For the above reasons, the claim must fail.  
Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a 10 percent evaluation for pes planus from June 1, 2006, to October 28, 2008, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for pes planus, as of October 29, 2008, is denied.

Entitlement to service connection for hemorrhoids is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


